Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 1 of 19




          APPENDIX F
      Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 2 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION OF IRAQ
 TELECOM LIMITED FOR AN EXPEDITED
                                     Case No. _____________
 ORDER   TO     TAKE       DISCOVERY
 PURSUANT TO 28 U.S.C. § 1782

 Applicant.

                            DECLARATION OF NICHOLAS BORTMAN

          Pursuant to 28 U.S.C. § 1746, I, Nicholas Bortman, declare under penalty of perjury as

follows:

          1.        I am one of the directors of Raedas Consulting Limited (“Raedas”), an

investigations firm based in London, England which provides litigation and arbitration support in

complex global disputes, asset tracing and enforcement of judgments and arbitral awards. Before

founding Raedas, I served as a partner and co-chair of the dispute consulting group of GPW, a

London-based investigations firm. I established GPW’s office in the United Arab Emirates. I

received a bachelor’s degree from New York University in 2000, and a master’s degree from the

London School of Economics and Political Science in 2005.

          2.        Agility Public Warehousing Company, K.S.C.P. (“Agility”), a shareholder of Iraq

Telecom Limited (“Iraq Telecom”), engaged Raedas in connection with legal matters involving

Korek Telecom Company LLC (“Korek”).

          3.        I submit this declaration in support of the application submitted by Iraq Telecom

for an order under 28 U.S.C. § 1782 permitting Iraq Telecom to take discovery from Citibank,

N.A. (“Citibank”), the Bank of New York Mellon, N.A. (the “Bank of New York Mellon”), HSBC

Bank (USA), N.A. (“HSBC”), Standard Chartered International (USA), Ltd. (“Standard



06470-00010/10449860.1                              1
      Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 3 of 19




Chartered”), and Wells Fargo Bank, N.A. (“Wells Fargo”) (collectively, the “Correspondent

Banks”) in the Southern District of New York (the “Application”). I understand that Iraq Telecom

seeks documents from the Correspondent Banks relating to, among other things: (1) the

relationship between (a) Korek, and (b) IBL Bank SAL (“IBL Bank”); (2) USD loan payments by

Korek to IBL Bank (the “IBL Loan”); and (3) other USD payments relating to Korek’s business

(collectively, the “Requested Discovery”). I further understand that the Requested Discovery

relates to (1) two pending complaints before the Dubai International Financial Center (“DIFC”)

Courts (the “DIFC Litigation”); (2) a pending arbitration administered by the Lebanese Arbitration

and Mediation Center (“LAMC”) (the “LAMC Arbitration”); and (3) one pending and one

contemplated arbitration administered by the ICC (the “ICC Arbitrations”) (collectively, the

“Foreign Proceedings”).

          4.        I am familiar with the information set forth in this declaration either from personal

knowledge or on the basis of documents I have prepared and/or reviewed. Because I submit this

declaration specifically in support of the Application, it does not contain each and every fact within

my knowledge regarding the topics discussed herein.1

I.        KOREK’S PAYMENTS TO SUPPLIERS

          5.        As alleged in the Foreign Proceedings, Sirwan Saber Mustafa (also known as and

referred to herein as “Mr. Barzani”), Raymond Samir Zina Rahmeh (“Mr. Rahmeh”), Mr. Aso Ali

(“Mr. Ali”), and Nozad Hussein Jundi (“Mr. Jundi”) engaged in undisclosed self-dealing by

causing Korek to hire and pay suppliers in which they have substantial, undisclosed personal

interests. These suppliers include, but are not limited to, Darin Group, D&A Offshore SAL

(“D&A”), DoubleU, Halabja Group, K-Energy, International Company for Legal Consulting


1
          I also certify that the exhibits attached hereto are true and correct copies of the original documents.

06470-00010/10449860.1                                      2
      Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 4 of 19




(“IC4LC”), ZR Collection and ZR Group. Based on Raedas’s investigation to date including

witness interviews, Mr. Rahmeh, through his long-time business partner and nominee Pierre

Youssef (see infra at ¶ 13), may have used Korek’s payments to suppliers in which he has an

interest to purchase property in London—59 Barn Hill, Wembley HA9 9LLL—in September 2014

for an official of the Iraqi Communication and Media Commission (the “CMC”), the Iraqi

government agency responsible for mobile telephone regulation and licensing, in order to

improperly influence the CMC to act in a manner adverse to Iraq Telecom. There is no mortgage

on this property so it appears to have been a cash transaction. UK Electoral Roll data demonstrates

that the CMC official and his family moved into 59 Barn Hill approximately four months after it

was purchased. Raedas’s investigation further suggests that the CMC official paid off the

mortgage on his previous home (located at Flat 5, William Saville House) in cash, which Raedas

suspects was provided by Mr. Rahmeh.

          6.        Based on information gathered, reviewed, and/or learned during Raedas’s

investigation to date, Korek paid the majority of its suppliers (including those referenced above)

in USD from its IBL Bank account(s).2 This conclusion is based, in part, on the fact that the IBL

Loan terms required Korek to deposit operating revenue into an IBL Bank account.3

          7.        Provided below in Figure 1 is a summary of the undisclosed self-dealing uncovered

by Iraq Telecom and Raedas to date, which is based on witness interviews and invoices collected

and/or reviewed:




2
        Raedas has information that Korek has at least one bank account with IBL Bank: account number 007 002
244 0700716 016. See Appendix E, at Exhibit D (IBL Loan Agreement).
3
        Appendix E, at Exhibit D at 9, § 8.1.9 (“[T]he Borrower will pay all of its operating revenues into the bank
account opened with the Lender . . . .”).


06470-00010/10449860.1                                   3
      Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 5 of 19




Figure 1: Korek Suppliers Paid in USD in which Defendants in the Foreign Proceedings
Have an Interest

    NAME OF        BENEFICIAL NATURE OF                     AMOUNT        RELEVANT          SUPPLIER
    SUPPLIER       OWNER(S)   BUSINESS WITH                 PAID BY       BANKING           ACCOUNT
                              KOREK                         KOREK TO      RELATIONSHIPS     NUMBER(S)
                                                            SUPPLIER
    Darin          Mr. Barzani    Darin Group               Approxima     Darin Group       Unknown at
    Group                         provides services         tely USD      likely received   this time
                                  relating to the (1)       262.3         USD payments
                                  construction of           million       from Korek’s
                                  new cell towers;          between       IBL Bank
                                  and (2)                   2011 and      account
                                  maintenance and           2016
                                  repair of same
    D&A            Mr. Jundi      D&A purportedly           Unknown       D&A likely        D&A may
                   and Michel     provides legal                          received USD      have
                   Azar, close    services                                payments from     received
                   associate of                                           Korek’s IBL       payments
                   Mr. Rahmeh                                             Bank account      from Korek
                                                                                            in its own
                                                                                            IBL Bank
                                                                                            account4

                                                                                            D&A’s IBL
                                                                                            Bank
                                                                                            account
                                                                                            number is
                                                                                            403599
                                                                                            (IBAN
                                                                                            number
                                                                                            LB45 0052
                                                                                            0004 0023
                                                                                            0104 0359
                                                                                            9015).5
    DoubleU        Mr. Rahmeh DoubleU                       Unknown       Double U likely   Raedas has
                              provides “value               amount of     received USD      also
                              added services”               USD           payments from     obtained
                              or “VAS” (e.g., a             payments      Korek’s IBL       information
                              term frequently                             Bank account      that (1)
                              used in the                                                   DoubleU’s
                              telecommunicatio                                              IBL Bank
                              ns industry for                                               account

4
          See Exhibit A (invoice from D&A to Agility subsidiary noting IBL Bank account).
5
          See Exhibit A.

06470-00010/10449860.1                                  4
       Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 6 of 19




    NAME OF        BENEFICIAL NATURE OF                      AMOUNT         RELEVANT               SUPPLIER
    SUPPLIER       OWNER(S)   BUSINESS WITH                  PAID BY        BANKING                ACCOUNT
                              KOREK                          KOREK TO       RELATIONSHIPS          NUMBER(S)
                                                             SUPPLIER
                                  services beyond                                                  number is
                                  that of standard                                                 700675
                                  voice calls and                                                  (IBAN
                                  fax transmissions,                                               Number LB
                                  such as text                                                     5000520007
                                  messages)                                                        0023010700
                                                                                                   675013);
                                                                                                   and (2)
                                                                                                   Korek likely
                                                                                                   made USD
                                                                                                   payments to
                                                                                                   DoubleU’s
                                                                                                   IBL Bank
                                                                                                   account6
    Halabja        Mr. Aso Ali    Halabja Group              At least       Halabja likely         Unknown at
    Group                         provides services          USD 105.3      received USD           this time
                                  relating to the            million        payments from
                                  maintenance of             between        Korek’s IBL
                                  Korek’s cell               2011 and       Bank account
                                  tower sites                2016
    K-Energy       Mr. Barzani    K-Energy                   More than      K-Energy likely        Unknown at
                                  provides fuel for          USD 13         received USD           this time
                                  Korek’s cell               million        payments from
                                  towers                     between        Korek’s IBL
                                                             2011 and       Bank account(s)
                                                             2016
    IC4LC7         Mr. Azar       IC4LC                      Between        IC4LC received         IC4LC’s
                                  purportedly                2013 and       payments from          BPC
                                  provided legal             2015,          Korek’s IBL            account
                                  services                   IC4LC          Bank accounts(s)       number is
                                                             received in                           033180

6
         See Exhibit B (truncated invoice from DoubleU to Korek with DoubleU’s account details at IBL Bank, which
appears to specify payment in USD, although invoice is in IQD).
7
         This is a Lebanese law firm which allegedly provides legal services to Korek in Iraq. The fees charged by
IC4LC to Korek are excessive and cannot be reconciled with the business activities of Korek or its requirement for
legal services. Based on Raedas’s investigation to date, (1) IC4LC is not incorporated in Lebanon; (2) IC4LC is not
registered with any lawyers’ association in Lebanon; (3) Mr. Azar is a close associate of Mr. Rahmeh; and (4) the IP
domain name for IC4LC was registered by Mr. Rahmeh’s brother and payments made by Korek to the firm were
made into a bank that was, at the relevant time, owned by Mr. Rahmeh. Significantly, IC4LC shares a registered
address with Korek Telecom S.A.L (and a handful of other companies owned by Mr. Rahmeh): New Jdeideh 8 -
Section 65 - Block B, El Meten Lebanon.



06470-00010/10449860.1                                   5
       Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 7 of 19




    NAME OF        BENEFICIAL NATURE OF                   AMOUNT         RELEVANT             SUPPLIER
    SUPPLIER       OWNER(S)   BUSINESS WITH               PAID BY        BANKING              ACCOUNT
                              KOREK                       KOREK TO       RELATIONSHIPS        NUMBER(S)
                                                          SUPPLIER
                                                          excess of      into its BPC         (IBAN
                                                          USD 29         account              number
                                                          million                             LB81 0035
                                                          from                                0004 0000
                                                          Korek.                              0000 0003
                                                          Korek’s                             3180)9
                                                          February
                                                          2018
                                                          financial
                                                          statements
                                                          reveal that
                                                          in the
                                                          present
                                                          financial
                                                          year it has
                                                          incurred in
                                                          excess of
                                                          USD 1.45
                                                          million in
                                                          unbudgeted
                                                          legal fees8
    ZR         Mr. Rahmeh Payments by                     Unknown        ZR Collection        ZR
    Collection            Korek to ZR                     at this time   likely received      Collection
                          Collection have                                USD payments         has
                          no apparent                                    from Korek’s         accounts at
                          purpose                                        IBL Bank and/or      IBL Bank
                                                                         HSBC UAE             and may
                                                                         account(s)           have
                                                                                              received
                                                                                              payments
                                                                                              from Korek
                                                                                              in those
                                                                                              accounts

                                                                                              ZR
                                                                                              Collection’s
                                                                                              IBL Bank

8
        Raedas is not aware of any significant cases involving Korek that would justify these expenditures and
Raedas suspects that these fees have also been paid to IC4LC.
9
        Based on Raedas’s investigation, prior to Byblos Bank’s acquisition of BPC in 2016, BPC’s primary U.S.
correspondent bank was The Bank of New York Mellon.

06470-00010/10449860.1                                6
      Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 8 of 19




 NAME OF           BENEFICIAL NATURE OF                       AMOUNT         RELEVANT          SUPPLIER
 SUPPLIER          OWNER(S)   BUSINESS WITH                   PAID BY        BANKING           ACCOUNT
                              KOREK                           KOREK TO       RELATIONSHIPS     NUMBER(S)
                                                              SUPPLIER
                                                                                               IBAN
                                                                                               Number is
                                                                                               LB8200520
                                                                                               0070023010
                                                                                               704371010.
 ZR                Mr. Rahmeh Payments by                     Unknown        ZR Group likely   In addition,
 Group10                      Korek to ZR                     at this time   received USD      ZR Group
                              Group have no                                  payments from     has at least
                              apparent purpose                               Korek’s IBL       one account
                                                                             Bank account(s)   at IBL Bank
                                                                             and/or HSBC       and
                                                                             UAE account(s)    received
                                                                                               payments
                                                                                               from Korek
                                                                                               in at least
                                                                                               one of those
                                                                                               accounts

                                                                                               ZR Group’s
                                                                                               IBL Bank
                                                                                               account
                                                                                               number is
                                                                                               169160
                                                                                               (IBAN
                                                                                               Number LB
                                                                                               8000520007
                                                                                               0023020169
                                                                                               16001411 or
                                                                                               LB8000520
                                                                                               0070021100
                                                                                               169160013)




10
          Based on Raedas’s investigation to date, ZR Group is related to ZR Collection.
11
         Exhibit C (HSBC funds transfer form indicating a transfer of USD 5 million from Korek’s HSBC UAE
account to ZR Group’s IBL Bank account).

06470-00010/10449860.1                                    7
       Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 9 of 19




II.       CASH COLLATERAL FOR THE IBL LOAN

          8.        As alleged in the Foreign Proceedings, despite the fact that Messrs. Barzani and

Rahmeh represented to Iraq Telecom that the IBL Loan was an (1) unsecured third-party bank loan

(2) on market terms (3) provided against a personal guarantee from Mr. Barzani, the IBL Loan

was in fact cash-collateralized. Based on information obtained through Raedas’s investigation to

date, the USD 150 million cash collateral for the IBL Loan appears to have been provided by Mr.

Barzani.

          9.        Based on Raedas’s cumulative investigation to date, Mr. Barzani did not have

sufficient personal capital or assets to provide the USD 150 cash collateral; thus, he must have

obtained the necessary funds from alternative sources, such as through the following transaction

executed in July 2011.

          10.       Raedas has reviewed and/or obtained documentary evidence that on July 24, 2011,

Korek transferred over USD 307 million from its HSBC UAE account (number 022 2522 414 35)

to Mr. Barzani’s HSBC UAE account (number 022 2525 22 100). See Exhibit D (HSBC UAE

Funds Transfer Form, dated 7/24/2011). Raedas understands that this transfer repaid a shareholder

loan from Mr. Barzani to Korek. Based on (1) witness interviews, (2) the timing of the transaction,

and (3) the significant volume of funds transferred, Mr. Barzani likely obtained some or all of the

funds for the cash collateral through this transaction and subsequently provided it to IBL Bank,

either directly or indirectly.

III.      KICKBACKS TO MR. BARZANI FROM IBL BANK

          11.       Through witness interviews and documents gathered and reviewed to date, Raedas

has obtained information that IBL Bank and Messrs. Barzani and Rahmeh entered into a secret




06470-00010/10449860.1                              8
      Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 10 of 19




agreement under which IBL Bank agreed to pay Mr. Barzani 12.75% of the 13.25% total interest

payments made by Korek to IBL Bank pursuant to the terms of the IBL Loan.

          12.       Raedas has also obtained information from witness interviews and documents

gathered and reviewed that Mr. Barzani received at last some of these “kick backs” from IBL Bank

in his IBL Bank account. And, based upon the terms of the IBL Loan, Mr. Barzani likely received

the “kick backs” in USD.12

IV.       KOREK TELECOM S.A.L.

          13.       Through its investigation to date, Raedas has learned that Korek Telecom S.A.L. is

a Lebanon-based company unrelated to Korek, yet connected to Mr. Rahmeh. Specifically, Raedas

has information that Korek Telecom S.A.L. is 99.9% owned by Pierre Youssef, a close business

associate of Mr. Rahmeh known to serve as the nominee beneficial owner of several Iraqi and

Lebanese companies on behalf of Mr. Rahmeh. The remaining ownership interest in Korek

Telecom S.A.L. is held by Michel Azar, Mr. Rahmeh’s personal attorney and Korek Telecom

S.A.L.’s counsel of record. As discussed above, Mr. Azar has an interest in IC4LC, an unregistered

and unincorporated business which purports to be a Lebanese law firm.

          14.       Additionally, Korek Telecom S.A.L shares a registered address with IC4LC (and a

handful of other companies owned by Mr. Rahmeh): New Jdeideh 8 - Section 65 - Block B, El

Meten Lebanon.

          15.       Korek Telecom S.A.L.’s corporate documents demonstrate that the company has a

bank account at IBL Bank. Such documents also show that the shareholders deposited the

company’s share capital into this IBL Bank account. Executed versions of certain documents

relating to the IBL Loan erroneously refer to “Korek Telecom S.A.L.” instead of “Korek Telecom


12
          See Appendix E, at Exhibit D at 4, § 3.7.


06470-00010/10449860.1                                9
       Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 11 of 19



Company LLC.              The error suggests that IBL Bank considered the Lebanese entity - the existence

of which was not known to Iraq Telecom - in granting the IBL Loan.
                                                            =1= >1= *



          I declare under penalty of perjury under the laws of the United States and England and

Wales that the foregoing is true and correct.

          Executed in Washington, D.C. in the United Stat                     JiU ot                Zo/^




                                                         Nicholas Bortman




06470-000! 0/10449860,1                                10
Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 12 of 19




                  Exhibit A
         Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 13 of 19




  FACTUUR
                                               o*a                      SAL




                                           hmldd       i4r &b   6.6cd
                                             1"non d@s,odkhno36
                                              a$dr6ft4kter4




l€galf.es Egadry rdnsferol shar6fromAl.azarto Mode.n




  sank€n.: r& B.nksAL-Joul,tshBdndr
Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 14 of 19




                  Exhibit B
Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 15 of 19
Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 16 of 19




                  Exhibit C
Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 17 of 19
Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 18 of 19




                  Exhibit D
Case 1:18-mc-00458-LGS-OTW Document 2-7 Filed 10/05/18 Page 19 of 19
